,6-9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The 112 rejection has been overcome.

Applicant argues that Yarmush is a teaching away from the newly added limitation, “wherein from about 1% to about 99% of the storage solution in the vessel is in a solid state comprising extracellular crystals, and wherein the method avoids intracellular ice formation (Claim 1c).”  

Applicants argue, “Yarmush is silent on these new claim elements. In fact, Yarmush seeks to avoid ice formation entirely and thus does not even mention the use of an ice nucleator, whereas the present methods avoid intracellular ice formation, but require that the storage solution comprises extracellular ice crystals. The present application states, “in this protocol, instead of attempting to avoid ice crystallization (e.g., by supercooling or vitrification), the presence of ice is embraced” (paragraph 0086). The application also explains (in paragraph 0085):

When the biological samples are partially frozen, as defined herein, the ice crystals are largely restricted to extra-cellular, extra-vasculature, and/or extra-organ spaces. As ice propagates in the extracellular space, it also pulls water from the intracellular environment resulting in cellular dehydration, which can depress metabolism. By coupling colder storage temperatures with cellular dehydration, the methods described herein can achieve unprecedented suppression of metabolic rate, well beyond the capability of other approaches.

This is a very different approach than described in Yarmush, which describes, “sub-zero non-freezing storage” (Abstract, emphasis added), which Yarmush defines as, “decreasing the temperature of the organ to below 0° C. temperatures, without freezing the organ” (paragraph 0305, emphasis added). Yarmush also refers to the “damage or destruction to the cells and tissues” that occur when the tissue and water in the organ freezes (see, paragraph 0009). Thus, Yarmush’s methods seek to avoid ice crystal formation, while the present claimed methods require extracellular ice crystal formation. Thus, applicant submits that amended claim 1 would not have been obvious in light of Yarmush, and requests that the Examiner reconsider.”

Paragraph 152 of Yarmush states, “the supercoolant agent (such as 3-OMG) prevents freezing or the solution becoming a solid at the normal freezing temperature, and allows the solution or organ to stay in a liquid state at the desired sub-zero temperature.”  This paragraph is not precluding any/some ice formation as long as liquid remains and the organ is in a liquid state.  The instant independent claim is very broad because it states that “wherein from about 1% to about 99% of the storage solution in the vessel is in solid state”  Therefore, one can have a lot of solid and minimal liquid or a lot of liquid and a low amount of solid present.  The teachings of Yarmush would produce a liquified sample overall; however, there is nothing in the Yarmush reference that states ice, even a very small amount, cannot form at all within the sample.  Even a small amount of ice/solid formation, “about 1%” teaches the limitations of claim 1c. 
Applicants argue that neither supercooling and/or vitrification is used.  However, the claims have not been amended in a way that would rule out these processes.  
Applicants are not claiming a precise range of 3-OMG that can be used to distinguish the claimed amount from the teachings in Yarmush.  Page 15 of the specification states in “some embodiments, the concentration of 3-OMG can be higher than 50mM, 100mM….1M.  In some embodiments, the concentrations of 3-OMG can be less than 50mM……1.5M.”  
Paragraph 63 of Yarmush teaches a 3-OMG range of 50mM to 1M which falls within the range of the specification.  Therefore, one would expect that the storage solution of Yarmush has a solid concentration of storage of about 1% to about 99% of the entire storage solution  since Yarmush and applicants use the same amount of 3-OMG.
Yarmush doesn’t state that there is absolutely no frozen material; Yarmush is stating that overall, the sample with tissue remains in a liquid state (Paragraph 33).  Thus, some freezing in certain regions of the sample is still possible.
Applicants argue that the inventive entity has freezing/ice crystal formation in the storage solution and not in the actual tissue/organ region.  Similarly, paragraph 33 of Yarmush is stating that there is not freezing in the tissue; therefore, there is not freezing in the tissue/organ region according to Yarmush.  Yarmush does not expressly state what the freezing status is in the storage solution outside the organ/tissue.  However, since Yarmush uses the same concentration as what is used in applicants’ invention, it would be assumed that at least a small amount of freezing can occur in the actual storage solution.  

Applicants argue that Brockbank should not be combined with the teachings of Yarmush because the cryopreservation of Brockbank involves “freezing cells to temperatures well below freezing, e.g. to -80C or lower, more typically to -130C or lower.  Thus, one would not have looked to Brockbank to modify Yarmush, which seeks to avoid freezing.”  
Yarmush teaches that its process can involve subzero temperatures (Abstract and Field of the Invention).  Paragraph 147 states that the term “subzero” can also be considered “below about -80.”  Therefore, both the Brockback and Yarmush references involve temperatures within the cryopreservation range.  Therefore, since both processes teach cryopreservation, it would have been obvious to have combined the Yarmush and the Brockback references.

Applicants argue that Hohenberg, Yoshida, Belzer, and Lee do not cure the deficiencies of the other references.  Hohenberg, Yoshida,Belzer, and Lee are still valid references because the Yarmush reference is not deficient.  Applicant remarks that Lee relates to food stuff.   However, fish and meat tissue can still be considered biological tissue specimens and therefore, the teachings of Lee are relevant to tissue preservation.    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,4,8-9,13,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yarmush (US 20140030231) in view of Belzer (UW Cold Storage and ViaSpan Reference) https://bridetolife.com/wp-content/uploads/2018/06/compare-belzer-uw-cold-storage -solution-viaspan.pdf, and Lee USPT 5,194,269

Yarmush teaches (a) incubating the cell in a loading solution comprising 3-OMG (known as both 3- O-methyl glucose and 3-O-methyl-D-glucopyranose) in a vessel (Paragraph 506); Table 11 on Page 49 states that cryovials are used as the vessels; (b) perfusing the vessel with a storage solution that can be known as Viaspan (Paragraphs 127, 305-316).  Yarmush states that trehalose, DMSO, polyethylene glycol may be included (Paragraph 62) in a storage solution.
Paragraph 314 states that such tissue material can be perfused with storage solution and then decreased from 4°C to a “predefined sub-zero temperature of at least 1°C per 10 mins, or about 1°C per 5 mins or about 1°C per 1 minute. Paragraph 315 states that the predefined temperature can be in a range of 0, -1°C, -2°C,-3°C......- 15°C, -20°C, -25°C, -30°C, or greater than -30°C, -80°C, e.g. between about -30°C and -80°C. The reference states that the temperature can be decreased at a rate of 1°C in order to reach its predefined temperature. as in instant Claims 1a,1b,1c, 9
Yarmush teaches that 3-OMG can be included with University of Wisconsin solution. Paragraph 127 of Yarmush states that the version of University of Wisconsin preservation storage solution used is the solution known as Viaspan. The precise ingredients of Viaspan are not listed in the Yarmush reference. Therefore, an additional reference is now being added to show what those ingredients are which are inherently present in the Viaspan solution. The Viaspon  solution has several cryoprotective 
agents as in instant Claims 1b,8
 
    PNG
    media_image1.png
    614
    864
    media_image1.png
    Greyscale

The Yarmush and Belzer references do not teach the inclusion of an ice nucleator such as InaZ of Pseudomonas syringae. However, Lee teaches that Pseudomonas syringae and/or its nucleating agents (InaZ) can be added to biological cell samples to support uniform freezing without super cooling (Abstract; Column 4, In 10-20). An artisan would have been motivated to have used InaZ protein because it can minimize the time it takes for the cells to decrease in temperature from 0 to -5 which is desirable because destructive enzymes are active in this temperature range. By reducing the time that the cells are within this temperature range, the cells are exposed to less harmful enzyme activity (Col 4, Column 20-32). It would be advantageous to add this to the process taught in Yarmush to further protect cells/tissue. Because the reference states that use of such InaZ protein will benefit such a process by protecting cells, there would be a high expectation for success (Col 4) as in instant Claims 1b and 9
The combined teachings would result in partial freezing of the storage solution, wherein from about 1% to about 99% of the storage solution in the vessel is in solid state comprising extracellular crystals and wherein the method avoids intracellular crystal formation.  The teachings of Yarmush, Belzer, and Lee teach the same methods of partially freezing using the same protective agents as taught by applicant; therefore, the partial freezing result will be the same as in instant Claim 1.
Dependent Claims taught by Yarmush
Yarmush teaches wherein the cell is incubated at about 37C during the incubation step (Paragraph 184) as in instant Claim 4.
Yarmush teaches wherein the cell is preserved for more than 50 hours (Paragraph 61) as in instant Claim 13, wherein the tissue is human (Paragraph 135) as in instant Claim 15, the experiment can be used with liver tissue which contains endothelial cells (Paragraphs 34; Paragraphs 505) as in instant Clam 16

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In the present situation, rationales A,B,E,G are applicable. The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references. The loading and storage solution methods are taught by Yarmush. Belzer teaches the components of the University of Washington cold storage solution. Lee teaches the use of the ice nucleator. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meet criteria set forth in both Graham and KSR.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yarmush (US 20140030231) in view of Belzer (UW Cold Storage and ViaSpan Reference) https://bridetolife.com/wp-content/uploads/2018/06/compare-belzer-uw-cold-storage -solution-viaspan.pdf, Lee USPT 5,194,269, Brockbank (WO 2016065363)

Yarmush, Belzer, and Lee apply as above to teach claim 1.  Paragraph 135 of Yarmush states that the invention applies to mammalian cells. Yarmush does not teach coating the vessel with fibronectin when preserving its cell population in storage medium. However, Brockbank teaches attaching a substrate such as fibronectin to a vessel in order to improve cell viability and retention of cells during cell freezing and after thawing (Background, Paragraph 31). An artisan would have been motivated to have coated the vessel with a substance such as fibronectin because exposing cells to temperature reduction results in unwanted cell detachment and unwanted membrane damage (Background of Brockbank). Therefore, coating the vessels of Yarmush with an adhesive substance such as fibronectin would increase the number of cells retained after a freezing process and further improve cell viability. Because Brockbank teaches that coating the vessel with a substrate improves cell viability, there would be a high expectation of success (Background Section of Brockbank).

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In the present situation, rationales A,B,E,G are applicable. The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references. The loading and storage solution methods are taught by Yarmush. Belzer teaches the components of the University of Washington cold storage solution. Lee teaches the use of the ice nucleator. Brockbank (WO 2016065363) teaches coating the vessel with a substance like fibronectin. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meet criteria set forth in both Graham and KSR.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yarmush (US 20140030231) in view of Belzer (UW Cold Storage and ViaSpan Reference), Lee USPT 5,194,269, and Hohenberg “High-pressure freezing of cell suspensions in cellulose capillary tubes” Journal of Microscopy, Vol 175, Pt, July 1994, pp. 34-43.   

Yarmush, Belzer, and Lee apply as above to teach claim 1.  Yarmush uses cryovials instead of capillaries. However, Hohenberg carries out cell preservation using capillary tubes (Summary of Hohenberg). An artisan would have been motivated to have used capillary vessels since the cells in storage solution in those particular vessels can be exposed to subzero temperatures as well without experiencing large losses in viability and without requiring repeated centrifuging (Summary Section and Page 39, Results section of Hohenberg). Therefore, capillary vessels could easily be used in place of the cryovials taught by Yarmush. The results section present in pages 39-40 of Hohenberg states that cells can be successfully frozen using capillary vessels so there would be a high expectation for success.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In the present situation, rationales A,B,E,G are applicable. The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references. The loading and storage solution methods are taught by Yarmush. Belzer teaches the components of the University of Washington cold storage solution. Lee teaches the use of the ice nucleator. Hohenberg teaches the use of capillary tubes.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meet criteria set forth in both Graham and KSR.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yarmush (US 20140030231) in view of Belzer (UW Cold Storage and ViaSpan Reference), Lee USPT 5,194,269, and Yoshida et al. “Involvement of signaling of VEGF and TGF-beta in differentiation of sinusoidal endothelial cells during culture of fetal rat liver cells” Cell Tissue Res (2007) 329: 273-282.

Yarmush, Belzer, and Lee apply as above to teach claim 1; Yarmush also uses 3-OMG as mentioned above.  Yarmush identifies that damage due to cold during freezing can negatively impact endothelial cells in the liver and thus cause unwanted liver degradation (Paragraph 505). Yarmush does not expressly state that such cells can be cultured in EBM-2 medium (an endothelial supportive medium). However, Yoshida specifically states that liver cells can be cultured and supported in EBM-2 medium (Page 274, Primary culture of fetal rat liver cells). An artisan would have been motivated to have placed the liver cells/tissue in EBM-2 medium because it successfully supports endothelial cells which are present in liver tissue (Page 274, Primary culture of fetal rat liver cells). Page 274, Primary Culture of Fetal Rat liver cells in Yoshida states that culture in EBM-2 successfully supports liver cells and tissue so there would be a high expectation for success as in instant Claim 7.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In the present situation, rationales A,B,E,G are applicable. The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references. The loading and storage solution methods are taught by Yarmush. Belzer teaches the components of the University of Washington cold storage solution. Lee teaches the use of the ice nucleator. Yoshida teaches culture in EBM-2.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meet criteria set forth in both Graham and KSR.


Claims 1,11-12 Yarmush (US 20140030231) in view of Belzer (UW Cold Storage and ViaSpan Reference), Lee USPT 5,194,269, and Elhofy (US 20150175956)

Yarmush, Belzer, and Lee apply as above to teach claims 1,8. Yarmush further teaches the use of polyethylene glycol as a supercoolant protective agent that may be present in the storage solution (Paragraph 62). Yarmush’s storage medium can contain glycerol (Paragraph 49). The storage solution can contain trehalose (Paragraph 62 of Yarmush) and 3-OMG (Paragraphs 38 and 62 of Yarmush) Lee teaches the inclusion of an ice nucleator as mentioned above. As in instant Claims 11 and 12.

Neither Yarmush, Belzer, or Lee mention the inclusion of Trolox. However, Elhofy teaches the use of Trolox in its storage medium (Abstract, Paragraph 17). An artisan would have been motivated to have used Trolox in such a medium because it can be used as a supportive antioxidant to support cells during a cryopreservation process (Abstract, Paragraph 17in Elhofy) as in instant Claim 11.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In the present situation, rationales A,B,E,G are applicable. The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references. The loading and storage solution methods are taught by Yarmush. Belzer teaches the components of the University of Washington cold storage solution. Lee teaches the use of the ice nucleator. Elhoty teaches the use of Trolox. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meet criteria set forth in both Graham and KSR.

Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BLAINE LANKFORD/Primary Examiner, Art Unit 1657                                                                                                                                                                                                        
LAUREN K. VAN BUREN
Examiner
Art Unit 1632